Paul W. Brown, J.,
dissenting. I have two major difficulties with the majority opinion. First, that opinion fails to directly address appellant’s contentions concerning Section 10 of Article I of the Ohio Constitution. That provision, which is *333much more detailed than the Confrontation Clause contained within the Sixth Amendment to the United States Constitution, provides in pertinent part that:
“In any trial, in any court, the party accused shall be allowed * * * to meet the witnesses face to face * * * but provision may be made by law for the taking of the deposition by the accused or by the state, to be used for or against the accused, of any witness whose attendance cannot be had at the trial * * * always securing to the accused means and opportunity * * * to examine the witnesses face to face as fully and in the same manner as if in Court.”
This court has gone so far in construing this constitutional language as to hold in State v. Wing (1902), 66 Ohio St. 407, that:
“In the trial of a criminal case, evidence of the testimony delivered in a previous trial of the same case by a witness not dead, but beyond the jurisdiction of the court, or limits of the state, is not admissible unless it appear to the satisfaction of the trial court, that the witness is absent through the connivance, or by the procurement of the accused.”
The language in the Ohio Constitution must be read to give a defendant greater rights to confrontation and cross-examination than that given under the federal constitution. Other state courts, when dealing with their own state constitutions, have created stricter requirements in this confrontation context. E.g., People v. Smith (Colo. 1979), 597 P. 2d 204. Yet, the majority relies almost exclusively on federal cases to reach its result in this cause. I, to the contrary, would hold that the Ohio Constitution overrides R. C. 2945.49, which provides for the use of preliminary hearing testimony at trial.3
The second problem with the majority opinion is that it, like the opinion rendered by the United States Supreme Court in Ohio v. Roberts (1980), U. S. , 65 L. Ed. 2d 597, is divorced from reality. The concerns that this court addressed in State v. Roberts (1978), 55 Ohio St. 2d 191, still exist, although they are ignored by the majority. Statistics compiled by the Administrative Director of the Ohio Courts for 1979 show that *33415,076 preliminary bindover hearings were held in municipal courts, while an additional 2,089 were held in county courts. If every witness in such hearings was carefully cross-examined to guard against the possibility of the future use of this testimony at trial, our court system would simply break down. In addition, cross-examination at this point is ineffective, because the preliminary hearing is held so soon after arrest. No investigation or careful thought can be given to cross-examination. The preliminary hearing is limited to a determination of probable cause and questions concerning credibility may not be relevant at that point.
Turning to the circumstances of this cause, I find that a review of the transcript of cross-examination of the gas station attendant clearly demonstrates that the questioning was being used solely as a discovery tool to elicit the witness’ story. Although there were major inconsistencies in his testimony, no impeachment was attempted. Additionally, self-procured unavailability, such as occurred in this cause, indicates an inherent problem with the reliability of this type of testimony.
For the foregoing reasons, I would not allow the use of preliminary hearing testimony in a criminal trial.

 I additionally note that the majority fails to address the impact of their decision, arising before enactment of the Ohio Rules of Evidence, upon Rule 804(B)(1), which clearly treats preliminary hearing testimony as inadmissible hearsay.